Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/427880, Device and Method Useful in Mobile Administering of Feed Products to Patients, filed 5/31/2019.  Claims 1-18 are pending.  

Information Disclosure Statement
The information disclosure statement filed 5/31/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 9, 15.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to because in para [0020], reference numeral “13” is used to refer to the hook of the holding piece, but the hook was previously defined as “18”. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of Claim 11 is not found in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The term “useful” used in the title is a subjective term.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 8, the term “useful” is indefinite since this is a subjective term which does not clearly define the metes and bounds of the subject matter for which protection is sought.

Regarding Claims 9, 11-15:
-Independent Claim 8 is drawn to the structure of the device itself and not a combination of the device with the feeding apparatus itself or a pump. Therefore, claims 9, and 11-15 are indefinite since the claim language is further defining the feeding apparatus itself and a pump. Any reference to the feeding apparatus or pump should only be made with functional language.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2,110,037 (DeRosa).

Regarding Claim 1, DeRosa teaches a method for administering feed product from a feeding apparatus to a patient, the method comprising the steps of: 
a. assembling a device comprising: 
i. a flexible arm (9) comprising a first end (13), a second end (10), and an arm distance (length of 9) positioned therebetween; 
ii. a holding piece (16) connected to the first end of the flexible arm, wherein the holding piece comprises a set of jaws (17,18); 
iii. a mounting piece (C-clamp 5) connected to the second end of the flexible arm, wherein the mounting piece comprises a set of jaws (opposing jaws that mount to rail as depicted in Figure 1); 
b. positioning the jaws of the mounting piece around a fixed surface (Figure 1); 
c. closing the jaws of the mounting piece around the fixed surface, thereby mounting the device to the fixed surface (Figure 1; via 6; col 1, ln 33-38);  
d. attaching the feeding apparatus to the holding piece (col 2, ln 28-33); and 
e. selectively bending the flexible arm to a desired position, thereby moving the holding piece to a desired holding position, thereby moving the feeding apparatus to a desired feeding position (Figure 1; col 1, ln 9-15).  

Regarding Claim 2, DeRosa teaches the method of claim 1, wherein the feeding apparatus comprises one of a bolus syringe and a bottle (col 2, ln 28-33 teaching ‘bottle or like article’).  

Regarding Claim 3, DeRosa teaches the method of claim 2, wherein the step of attaching the feeding apparatus to the holding piece comprises the steps of:
a. opening the jaws of the holding piece (by operating lugs 19; col 2, ln 3-19); 
b. positioning the jaws of the holding piece around the feeding apparatus (around the bottle); and 
16c. closing the jaws of the holding piece such that the jaws exert a force on the feeding apparatus (via torsional spring 22), thereby securely holding the feeding apparatus within the holding piece (col 2, ln 15-19).  

Regarding Claim 4, DeRosa teaches the method of claim 1, wherein the holding piece further comprises a hook (holding piece 16 comprises lugs 19 which are hooks as depicted in the figures).  

Regarding Claim 7, DeRosa teaches the method of claim 1, wherein the feed product is one of food (Figure 1 teaching feeding the baby), IV fluids, saline, and medication.  

Regarding Claim 8, as best understood, DeRosa teaches a device useful in the administration of feed product from a feeding apparatus to a patient, the device comprising: 
a. a flexible arm (9) comprising a first end (13), a second end (10), and an arm distance (length of 9) positioned therebetween; 
b. a holding piece (16) connected to the first end of the flexible arm, wherein the holding piece comprises a set of jaws (18,18), further wherein the holding piece is configured to hold the feeding apparatus (Figure 1; col 2, ln 15-19); 
c. a mounting piece (c-clamp 5) connected to the second end of the flexible arm, wherein the mounting piece comprises a set of jaws (opposing jaws that mount to rail as depicted in Figure 1), further wherein the set of jaws of the mounting piece is configured to be positioned around a fixed structure (Figure 1), and further wherein the mounting piece is configured to be 17closed such that the jaws of the mounting piece exert a force on the fixed structure, thereby affixing the device to the fixed structure (Figure 1; via 6; col 1, ln 33-38);   
wherein the flexible arm (9) is configured to be bent such that the holding piece connected to the first end of the flexible arm is moved to a desired holding position, thereby positioning the feeding apparatus held by the holding piece at a desired feeding position (Figure 1; col 1, ln 9-15).    

Regarding Claim 9, as best understood, DeRosa teaches the device of claim 8, wherein the feeding apparatus comprises one of a bolus syringe and bottle (col 2, ln 28-33 teaching ‘bottle or like article’).   

Regarding Claim 10, as best understood, DeRosa teaches the device of claim 9, wherein the set of jaws (17,18) of the holding piece is configured to be positioned around the feeding apparatus and further wherein the holding piece is configured to be closed (via torsion spring 22) such that the jaws of the holding piece exert a force on the feeding apparatus, thereby securing the feeding apparatus within the holding piece (col 2, ln 15-19).  

Regarding Claim 16, as best understood, DeRosa teaches the device of claim 8, wherein the holding piece is a butterfly clip (Figure 1; col 2, ln 3-19).  

Regarding Claim 17, as best understood, DeRosa teaches the device of claim 8, wherein the mounting piece (5) is a clamp (c-clamp; col 1, ln 33-38).  

Regarding Claim 18, as best understood, DeRosa teaches the device of claim 17, wherein the mounting piece (5) is a C-clamp (c-clamp; col 1, ln 33-38).  


Claims 1, 2, 7-9, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2016/0263310 (Helbig).

Regarding Claim 1, Helbig teaches a method for administering feed product from a feeding apparatus to a patient, the method comprising the steps of: 
a. assembling a device comprising: 
i. a flexible arm (18) comprising a first end (end 320 attached to 120; Figure 8), a second end (end 320 attached to c-clamp; Figure 10), and an arm distance (length of 18) positioned therebetween; 
ii. a holding piece (120; Figure 8) connected to the first end of the flexible arm, wherein the holding piece comprises a set of jaws (122a,122b); 
iii. a mounting piece (400; Figure 10) connected to the second end of the flexible arm, wherein the mounting piece comprises a set of jaws (402a,end of clamping screw 404; para [0046]); 
b. positioning the jaws of the mounting piece around a fixed surface (Figure 10); 
c. closing the jaws of the mounting piece around the fixed surface, thereby mounting the device to the fixed surface (Figure 10; para [0046]); 
d. attaching the feeding apparatus to the holding piece (Figures 4, 5 and 7); and 
e. selectively bending the flexible arm to a desired position, thereby moving the holding piece to a desired holding position, thereby moving the feeding apparatus to a desired feeding position (Figure 1 showing bending of 18).  

Regarding Claim 2, Helbig teaches the method of claim 1, wherein the feeding apparatus comprises one of a bolus syringe and a bottle (Figures 1 and 5 teaching bolus syringe).  

Regarding Claim 7, Helbig teaches the method of claim 1, wherein the feed product is one of food, IV fluids, saline, and medication (para [0003]).  

Regarding Claim 8, as best understood, Helbig teaches a device useful in the administration of feed product from a feeding apparatus to a patient, the device comprising: 
a. a flexible arm (18) comprising a first end (end 320 attached to 120 in Figure 8), a second end (end 320 attached to C-clamp in Figure 10), and an arm distance (length of 18) positioned therebetween; 
b. a holding piece (120; Figure 8) connected to the first end of the flexible arm, wherein the holding piece comprises a set of jaws (122a,122b), further wherein the holding piece is configured to hold the feeding apparatus (Figure 1 and 5); 
c. a mounting piece (400; Figure 10) connected to the second end of the flexible arm, wherein the mounting piece comprises a set of jaws (402a and end of screw 404; para [0046]), further wherein the set of jaws of the mounting piece is configured to be positioned around a fixed structure (Figure 10), and further wherein the mounting piece is configured to be 17closed such that the jaws of the mounting piece exert a force on the fixed structure, thereby affixing the device to the fixed structure (Figure 10; para [0046]), 
wherein the flexible arm (18) is configured to be bent such that the holding piece connected to the first end of the flexible arm is moved to a desired holding position, thereby positioning the feeding apparatus held by the holding piece at a desired feeding position (Figure 1 showing bending 18 to move the feeding apparatus).  

Regarding Claim 9, as best understood, Helbig teaches the device of claim 8, wherein the feeding apparatus comprises one of a bolus syringe and bottle (Figure 5 teaching a bolus syringe).  

Regarding Claim 12, as best understood, Helbig teaches the device of claim 8, wherein the feeding apparatus comprises a bag (para [0013] teaching that a gravity-feeding bag could be used which holds on average three times the volume of fluid compared to a syringe).  

Regarding Claim 17, as best understood, Helbig teaches the device of claim 8, wherein the mounting piece is a clamp (c-clamp 400; Figure 10; para [0046]).  

Regarding Claim 18, as best understood, Helbig teaches the device of claim 17, wherein the mounting piece is a C-clamp (c-clamp 400; Figure 10; para [0046]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Helbig.

Regarding Claim 14, as best understood, Helbig teaches the device of claim 12, comprising a connector joint (joint between 18 and 120; Figures 8 and 9) connecting the holding piece (120) and the flexible arm (18). Helbig does not specifically teach wherein the bag is configured to hang from the connector joint, thereby securing the bag to the device. However, Helbig teaches in para [0013] that a feeding bag could be used instead of a syringe, and para [0042] teaches the holding piece (120) being able to be used as a hook for feeding tubes, bags, or other items. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that if a bag could be hung from the holding piece (120), that the same bag would be able to be hung off of the connection of the holding piece to the arm for instances where the holding piece is needed to hold a feeding tube or other feeding apparatus at the same time that a bag need to be suspended. 
	 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa in view of Helbig.

Regarding Claim 11, as best understood, DeRosa teaches the device of claim 10, but does not specifically teach wherein the feeding apparatus comprises a lip, further wherein the lip of the feeding apparatus is configured to rest on the jaws of the holding piece, thereby prohibiting the feeding apparatus from sliding through the jaws of the holding piece.  However, Helbig, which is also drawn to a device for administration of feed product from a feeding apparatus to a patient teaches that for patients that cannot feed orally due to medical conditions, may be feed through a feeding syringe that is connected with a flexible tube into their stomach (para [0003]). Helbig further teaches a holder for the feeding syringe also including a flexible arm (18) mounted to a structure via a clamp (Figure 10) on one end of the arm, and opposing jaws (122a,122b) supporting the feeding apparatus on an opposite end of the arm, wherein the feeding apparatus comprises a lip (36; Figure 5), further wherein the lip (36) of the feeding apparatus is configured to rest on the jaws of the holding piece, thereby prohibiting the feeding apparatus from sliding through the jaws of the holding piece (Figure 5; second to last line of para [0035] teaching 36 stopping “further descent through the receiver”). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the holding piece of DeRosa could hold a feeding syringe as taught by Helbig, which would include a lip as described by Helbig, in order to allow feeding from a syringe to a patient that cannot feed orally.
	
Regarding Claim 12, as best understood, DeRosa teaches the device of claim 8, but does not specifically teach wherein the feeding apparatus comprises a bag.  However, Helbig, which is also drawn to a device for administration of feed product from a feeding apparatus to a patient teaches that for patients that cannot feed orally due to medical conditions, teaches using a feeding tube (Figure 1 and 5) and also teaches that instead of a feeding tube, a gravity-feeding bag could be used which holds on average three times the volume of fluid compared to a syringe (para [0013]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the device of DeRosa could be used to clamp bottles, or feed tubes, or could be used to hang a feeding bag as taught by Helbig, in order to provide a greater volume as needed.
	


Claims 3, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Helbig in view of DeRosa.

Regarding Claim 3, Helbig teaches the method of claim 2, but does not specifically teach wherein the step of attaching the feeding apparatus to the holding piece comprises the steps of: a. opening the jaws of the holding piece; b. positioning the jaws of the holding piece around the feeding apparatus; and 16c. closing the jaws of the holding piece such that the jaws exert a force on the feeding apparatus, thereby securely holding the feeding apparatus within the holding piece. Helbig teaches a set of fixed jaws. However, DeRosa, which is also drawn to a device mounted with a c-clamp to a structure and a holding piece for holding a feeding apparatus, teaches that the holding piece is a clamp having hinged jaws wherein the hinged jaws can be opened (via actuating lugs 19,19), positioned around the feeding apparatus, and closing the jaws (via torsion spring 22) to secure the holding piece around the feeding apparatus (col 2, ln 3-19). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that a holding piece with pivoting jaws as taught by DeRosa could be used in place of the fixed jaws of Helbig, since this would allow the device to secure various types of feeding apparatus that may be of different sizes and types, thereby creating a more universal feeding device.
	
Regarding Claim 10, Helbig teaches the device of claim 9, but does not specifically teach wherein the set of jaws of the holding piece is configured to be positioned around the feeding apparatus and further wherein the holding piece is configured to be closed such that the jaws of the holding piece exert a force on the feeding apparatus, thereby securing the feeding apparatus within the holding piece. Helbig teaches a set of fixed jaws. However, DeRosa, which is also drawn to a device mounted with a c-clamp to a structure and a holding piece for holding a feeding apparatus, teaches that the holding piece is a clamp having hinged jaws wherein the hinged jaws can be opened (via actuating lugs 19,19), positioned around the feeding apparatus, and closing the jaws (via torsion spring 22) to secure the holding piece around the feeding apparatus (col 2, ln 3-19). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that a holding piece with pivoting jaws as taught by DeRosa could be used in place of the fixed jaws of Helbig, since this would allow the device to secure various types of feeding apparatus that may be of different sizes and types, thereby creating a more universal feeding device.

Regarding Claim 11, Helbig and DeRosa combined teach the device of claim 10, and Helbig further teaches wherein the feeding apparatus comprises a lip (36; Figure 5), further wherein the lip of the feeding apparatus is configured to rest on the jaws of the holding piece, thereby prohibiting the feeding apparatus from sliding through the jaws of the holding piece (Figure 5; second to last line of para [0035] teaching 36 stopping “further descent through the receiver”).  

Regarding Claim 16, Helbig teaches the device of claim 8, but does not specifically teach wherein the holding piece is a butterfly clip.  Helbig teaches a set of fixed jaws. However, DeRosa, which is also drawn to a device mounted with a c-clamp to a structure and a holding piece for holding a feeding apparatus, teaches that the holding piece is a butterfly clip (clamp having hinged jaws wherein the hinged jaws can be opened via actuating lugs 19,19, positioned around the feeding apparatus, and closing the jaws via torsion spring 22 to secure the holding piece around the feeding apparatus; col 2, ln 3-19). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that a holding piece with a butterfly clip as taught by DeRosa could be used in place of the fixed jaws of Helbig, since this would allow the device to secure various types of feeding apparatus that may be of different sizes and types, thereby creating a more universal feeding device.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Helbig in view of US 6,126,129 (Herron).

Regarding Claim 4, Helbig teaches the method of claim 1, but does not specifically teach wherein the holding piece further comprises a hook. Helbig does teach that the holding piece can be used as a hook (para [0013], Figure 9). Herron, which is also drawn to a holding piece (10; Figure 6) for a feeding apparatus (220; col 1, ln 8-9; col 5, ln 57-63), teaches that the holding piece further comprises a hook (250; Figure 6) for securing a second feeding bag (col 4, ln 47-55; col 6, ln 19-21). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the holding piece of Helbig could comprise an additional hook as taught by Herron, so that another feed bag could be mounted to the device at the same time that a feeding tube is mounted in the jaws of the holding piece, such as other medicine or supplements that need to be administered to the patient.
	
Regarding Claim 13, Helbig teaches the device of claim 12, but does not specifically teach wherein the holding piece comprises a hook, wherein the bag is configured to hang from the hook of the holding piece, thereby securing the bag to the device.  Helbig does teach that the holding piece can be used as a hook (para [0013], Figure 9). Herron, which is also drawn to a holding piece (10; Figure 6) for a feeding apparatus (220; col 1, ln 8-9; col 5, ln 57-63), teaches that the holding piece further comprises a hook (250; Figure 6) for securing a second feeding bag (col 4, ln 47-55; col 6, ln 19-21). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the holding piece of Helbig could comprise an additional hook as taught by Herron, so that another feed bag could be mounted to the device at the same time that a feeding tube is mounted in the jaws of the holding piece, such as other medicine or supplements that need to be administered to the patient.






Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Helbig and Herron, and further in view of US 4,654,026 (Underwood).

Regarding Claim 5, Helbig and Herron combined teach the method of claim 4, wherein the feeding apparatus comprises a bag (Helbig, para [0013]); Herron, col 1, ln 8-12; both teaching that a feeding apparatus could be a tube/bottle or a bag), but do not specifically teach the bag having a strap. However, Underwood, which is also drawn to a support for feed bags (5,6) does teach that the bags have straps (as depicted in Figure 1 for hanging the bags on a support). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that in order to attach a feed bag to the device that either an opening or strap (as depicted by Underwood) would be located on the bag to allow the bag to be suspended from the device.
	
Regarding Claim 6, Helbig, Herron, and Underwood combined teach the method of claim 5, wherein the step of attaching the feeding apparatus to the holding piece comprises the step of hanging the strap of the bag from the hook of the holding piece, thereby securing the bag to the device (Since Herron teaches a bag being hung from the hook (col 4, ln 47-55), and Underwood teaches hanging the bag from the strap (Figure 1), it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the strap of the bag would be hung from the hook.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Helbig in view of US 5,174,533 to Pryor et al. (hereinafter ‘Pryor’).

Regarding Claim 15, as best understood, Helbig teaches the device of claim 12, but does not specifically teach wherein the feeding apparatus is fluidically connected to a pump, further wherein the pump is configured to attach to the flexible arm, thereby mounting the pump to the device.  However, Pryor, which is also drawn to a support for a feeding apparatus comprising an arm (12), mounting clamp (16), and a holding piece (116) for supporting a feeding apparatus further teaches mounting an IV pump (114) to the arm (112) for mounting the pump to the device (Figure 4; col 6, ln 37-66). It is well-known in the IV arts that an IV pump is fluidically connected to an IV bag/bottle in order to control the dispensing of the fluid from the IV bag/bottle. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that an IV pump as taught by Pryor could be attached to the flexible arm of Helbig if an IV bag was being suspended from the device of Helbig and a pump was required.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 6,598,837 (Howard et al.) teaches an arm with a mounting clamp on ne end and a holding piece for mounting a feeding apparatus on the opposite end (Figure 16) and further teaches a hook on the holding piece (Figure 17).
US 2007/0170318 (Gunerman), US 2012/0267485 (D’Angelo, III et al.), US 7,472,871 (Demontegnac), US 5,489,075 (Ible), and US 6,250,592 (Davis) all teach a flexible arm with a mounting clamp and a holding piece for holding a feeding apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632